Citation Nr: 1627185	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD); including on the basis of clear and unmistakable error (CUE) in the rating decision that assigned an effective date of April 3, 2006 for service connection.  

2.  Entitlement to an earlier effective date than April 3, 2006 for the grant of a total rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2013, the Board issued a decision that granted an initial rating of 70 percent for service-connected PTSD and TDIU, as of the then existing date of service connection, which was April 3, 2006.  The Board also referred a "claim" for an earlier effective date for the grant of service connection to the RO.

In August 2013, the RO issued a rating decision that implemented the Board decision granting the 70 percent rating.  It also, in essence, reaffirmed the effective date for service connection.  In September 2013, the Veteran filed a notice of disagreement asserting that the effective date for the award of service connection for PTSD and TDIU should be in January 1982, when he filed his initial claim for service connection.  

A statement of the case (SOC) was issued in June 2014 that styled the issue as entitlement to an earlier effective date for the 70 percent rating for PTSD and a TDIU.  The RO noted the Veteran's contentions that the effective date for service connection should have gone back to his original claim received in January 1982; and stated that it would adjudicate the "claims" for an earlier effective date for service connection, including the question of CUE in a separate decision and that it was only considering entitlement to an earlier effective date for the 70 percent rating and TDIU.

In July 2014, the Veteran expressed disagreement and asserted that the February 1986 rating decision erroneously denied entitlement to service connection due to the lack of service personnel records for PTSD based on a finding that there was not CUE in prior decisions.  

In September 2015, the Board promulgated a remand.

In March 2016 the Veteran submitted a notice of disagreement (NOD) with a February 2016 rating decision in which the RO found that new and material evidence had been submitted to reopen claims for service connection for hypertension and residuals of a stroke, but denied the reopened claims.  38 C.F.R. § 19.9(b) (2015).  The RO has not yet issued a statement of the case, but appears to be developing these issues.  The Board will defer further action pending completion of adjudication by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date than April 3, 2006 for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2015, the Board promulgated a remand decision so that the RO can adjudicate the Veteran's claim for an earlier effective date based on CUE.  The virtual record, however, includes an August 2014 rating decision which the RO found no CUE basis for an earlier effective date.  Accordingly, the September 2015 remand so that the RO can adjudicate the CUE claim is vacated.  

2.  The Veteran first filed an informal claim of service connection for PTSD on January 11, 1982.  

3.  In a February 1986 rating decision, the RO denied service connection for PTSD.  The Veteran appealed the February 1986 rating decision.  In a March 1991 Board 


decision, the Board confirmed the denial of service connection for PTSD.  The denials were based on the absence of credible supporting evidence of claimed stressors.  
4.  PTSD was initially diagnosed in August 1983, by a psychologist who found the disorder had been present since approximately April 1977.

4.  In April 2006, the Veteran submitted an application to reopen a claim for service connection for PTSD; and a January 2010 rating decision granted service connection for PTSD effective April 3, 2006.  The Veteran did not submit a notice of disagreement with the assigned effective date.

5.  Relevant military personnel records that confirmed the Veteran's stressors; were in existence at the time of prior adjudications; and not associated with the claims file were received and associated with the claims file in July 2009.  

6.  The criteria for service connection for PTSD were met on January 11, 1982.  



CONCLUSIONS OF LAW

1.  The criteria to vacate the Board's September 2015 remand have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904(a) (2015).

2.  The January 2010 rating decision, which established April 3, 2006 as the effective date for entitlement to service connection for PTSD was clearly and unmistakably erroneous in not granting an effective date of January 11, 1982.  38 U.S.C.A. §§ 5101(a), 5109, 5110 (West 2014); 38 C.F.R. §§ 3.156 (c), 3.160(c), 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. September 28, 2015 Remand

The Board may vacate an appellate decision at any time upon request of an appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

As noted earlier, in the September 28, 2015 Board remand, the Board observed that there was no indication that the issue entitlement to an earlier effective date for PTSD based on CUE been adjudicated by the RO.  As a result, the Board remanded the claim to the RO for further development.  However, the electronic claims file shows that the RO issued a rating decision in August 2014 that denied entitlement to an earlier effective date for PTSD based on CUE.  The Board remand could cause confusion as to what further actions the Veteran would need to take and what issues were on appeal and as such deny due process.  Hence, the Board vacates the September 28, 2015 remand.

II. Effective Date of Service Connection

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  If evidence establishes CUE, the prior decision will be reversed or revised.  38 U.S.C.A. § 5109.  

To show CUE, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error' meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  
Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  

Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source. 38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

A. Earlier Effective Date-PTSD

The Veteran initially filed a claim for service connection for PTSD on January 11, 1982.  The RO denied the claim in a February 1986 rating decision on the basis that although the Veteran was diagnosed with PTSD, the evidence was insufficient to corroborate the requisite stressor.  A March 1991 Board decision confirmed the denial of service connection for PTSD.  The Board noted that there were diagnoses of PTSD, but the claimed stressors had not been shown.

Board decisions on claims for compensation are final when issued, unless the Board Chairman has ordered reconsideration.  38 C.F.R. § 20.1100(a) (2015).

In April 2006, the Veteran filed an informal claim to reopen the Veteran's PTSD service connection claim.  

In a January 2010 rating decision, the RO granted service connection for PTSD with an evaluation of 50 percent.  The RO assigned an effective date of April 3, 2006, on the basis that the RO received the Veteran's reopened claim on that date, as evidenced by the date stamp of April 3, 2006.  The Veteran submitted a notice of disagreement with the initial rating, but did not express disagreement with the effective date of service connection.

The grant of service connection was based on evidence from the United States Army and Joint Services Records Research Center (JSRRC) that corroborated stressors reported by the Veteran.  The report was received in April 2009.  The report included Operational Report-Lessons Learned (OR-LL) and unit history that pertained to the Veteran's unit while he was in Vietnam.  This showed an enemy attack in February 1969; and appears to have been created proximate to the events in question.  

At the time of the January 2010 rating decision, the relevant laws and regulations in effect with respect to an award of service connection for PTSD based on in-service stressors required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The regulation provided specific provisions to corroborate stressors using lay evidence alone if the Veteran's stressor was based on combat exposure, prisoner of war status, or in-service personal assault.  For example, if the evidence established that the Veteran engaged in combat with the enemy and the claimed stressor was related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor was consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone could have established the occurrence of the claimed in-service stressor.  Id.  

As noted, the Veteran filed a notice of disagreement with respect to the 50 percent rating; but not the effective date for service connection.  

In a February 2013 informal hearing presentation, the Veteran's representative argued for an earlier effective date for service connection.  The Board referred this issue to the RO in its June 2013 decision.

In August 2013, the RO implemented the Board's June 2013 decision and retained the April 3, 2006 effective date for service connection.  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section (38 C.F.R. § 3.156(a)).  See 38 C.F.R. § 3.156(c)(1). 

Under 38 C.F.R. § 3.156(c), such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; and (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1).

The Board notes that 38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Under 38 C.F.R. § 3.156(c)(4), a retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

In this case, an October 1989 record from the Department of the Army & Joint Services Environmental Support Group attempted to verify the Veteran's stressor by conducting a research of the Veteran's company and operational reports, but was ultimately unsuccessful in verifying his reported stressor.  

However, further review of the claims file showed that an earlier effective date of January 11, 1982 is warranted for service connection for PTSD.  A significant number of service personnel records were associated with the claims file in July 2009.  These service personnel records are related to claimed in-service events and injury associated with the reported stressors linked to the claimed PTSD.  Specifically, the service personnel records confirmed that the Veteran served in the Republic of Vietnam from February 16, 1969 to January 4, 1970.  Moreover, an April 30, 1969 operational report verified that the Veteran's 95th Military Police Battalion responded to an enemy attack and aided in defense of the Long Binh Post.  
These records are relevant to the question of stressor verification, which was the basis for the denial in the February 1986 rating decision.  These service personnel records verified the Veteran's stressor and served as a basis of the grant of service connection.  These records existed at the time of the February 1986 rating decision but had not been associated with the claim file at that time when VA first decided the claim. 

An award based in whole or part on records identified in 38 C.F.R. § 3.156(c)(1), is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).  Entitlement to service connection for PTSD does not arise until there is a diagnosis of the disorder; but an effective date may be based on earlier observations that are diagnosed as PTSD by an expert.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed .Cir.2014).  The record showed that in August 1982 a psychiatric examiner diagnosed PTSD.  That examiner reported that PTSD had become "operative" around April 5, 1977.

PTSD was also diagnosed on examinations in June 1985 and October 1989
The RO's January 2010 rating decision did not apply the provisions of 38 C.F.R. § 3.156(c).  If it had applied the correct law, the facts show undebatably that the outcome would have had to have been different.  The grant of service connection was based in large part on service department records in existence at the time of the earlier claims and denials.  Notwithstanding the February 1986 rating decision that was subsumed by the Board's 1991 decision; the RO should have reconsidered the claim.  See 38 C.F.R. § 3.156(c)(3).  

Because the Veteran would have met the criteria for service connection; he would have been awarded an effective date of January 11, 1982.

The military personnel records vitiated the finality of the February 1986 rating decision and March 1991 Board decision that denied entitlement to service connection for PTSD.  As the original claim was filed in January 11, 1982, service department records in existence at that time supported the in-service stressors and the diagnoses were based on such stressors; an effective date of January 11, 1982, is warranted for service connection for PTSD.  









						(CONTINUED ON NEXT PAGE)
ORDER

The September 2015 Board remand is vacated.

The rating decision that assigned an effective date for service connection for PTSD was the product of CUE, in that it failed to award an effective date of January 11, 1982.  

The criteria for an effective date of January 11, 1982; for the grant of service connection for PTSD is granted.




REMAND

The issues of entitlement to an earlier effective date for the 70 percent rating and TDIU remain before the Board.  A retrospective opinion is needed to assess the Veteran's entitlement to these benefits.

The Veteran has reportedly been unemployed since 1986.  See August 2012 SSA Letter.  He contends that he has been unemployable due to the effects of his service-connected PTSD.  It is unclear whether he will meet the percentage requirements for TDIU during the entire period of his unemployment, and the Board is required to insure that this claim is referred to the Director of VA's Compensation and Pension Service for initial consideration of TDIU on an extraschedular basis during periods when he was unemployed but did not meet the percentage requirements.  Bowling v. Principi, 15 Vet. App. 1   (2001); 38 C.F.R. § 4.16(a), (b) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an examination for PTSD.  The examiner should provide opinions as to the severity of social and occupational impairment during the period from January 11, 1982 to April 3, 2006.

2.  If there is any period from January 11, 1982 and April 3, 2006 when the Veteran did not meet the percentage requirements for TDIU, refer that issue to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


